Citation Nr: 1731392	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-15 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include degenerative arthritis. 

2.  Entitlement to service connection for a left knee disability, to include degenerative arthritis. 

3.  Entitlement to service connection for erectile dysfunction, claimed as a penile deformity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1996 to September 2000.  His awards and decorations included: an Armed Forces expeditionary medal; an Armed Forces Service Medal; and a Sea Service Deployment Ribbon with one Star.  The Board sincerely thanks him for his service to his country. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This decision, in part, denied service connection for left shoulder, right and left knees, and erectile dysfunction.  

In March 2014, the Veteran testified before the undersigned at a Travel Board hearing; the transcript of which is associated with the record. 

In July 2014, the Board remanded the Veteran's claims for left shoulder, bilateral knees, and erectile dysfunction for further evidentiary development.  In that remand, the Board noted that the Veteran's March 2002 denial of claims for bilateral knee disabilities and a left shoulder disability would be reconsidered as certain service records were associated with the claims file since the March 2002 denial.  

Since the remand, the Veteran's claim for service connection for left shoulder disability was granted in October 2014.  As this represented a total grant of benefits for this claim, it is no longer before the Board.  

The issue of erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right knee disability, to include degenerative arthritis, is not related to any injury or disease incurred during his active military service; and was not manifested within one year after the Veteran's separation from service.

2.  The Veteran's current left knee disability, to include degenerative arthritis, is not related to any injury or disease incurred during his active military service; and was not manifested within one year after the Veteran's separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated August 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's claims file contains his available service treatment records (STRs) and military personnel records, as well as VA medical treatment records, private medical records, and statements from the Veteran.  

The Board finds that there was substantial compliance with the Board's July 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's STRs and personnel records have been associated with his claims file and further orthopedic examinations were obtained in October 2014.  Additional requests were made to DPRIS in October 2014 resulted in additional service records being added to the file in July 2017.  Further, the Veteran has not claimed that his military records are incomplete, or otherwise inadequate, to prevent adjudication his claim.  As such, the Board finds that all relevant facts related to the Veteran's service have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  As such, the duty to assist regarding these records is met.

The RO arranged for VA knee examinations in March 2012 and September 2014.  The Board finds that these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, VA's duty to assist in regards to the above has been met. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

II. Factual Background

In a July 1996 STR, the Veteran complained of left lateral knee pain that lasted for four days since training.  Flexion of this knee was approximately 35 to 45 degrees, and the lateral aspect of his knee was tender to palpation.  Drawer, Apley, and McMurry testing were all negative.  He was assessed with iliotibial band syndrome.  

From March to April 1998, the Veteran participated in Exercise Dynamic Response in Bosnia-Herzegovina, in support of Stabilization Force Operation Joint Guard.  In April 1998, the Veteran participated in mountain warfare training in Slovenia.  In July 1998, the Veteran participated in Exercise Determined Falcon for one day, conducted in Albania/Montenegro in support of Operation Deliberate Guard. 

A May 2000 special court martial convening authority action and order noted that the Veteran did not have any history of combat or expeditions.  

In a June 2000 report of medical assessment, the Veteran reported that his overall health was the same as his last medical assessment/physical examination.  He did not receive treatment, or miss duty, for any illness or injury since his last medical assessment assessment/physical examination.  He marked "no" for if he had ever suffered any injury or illness while on active duty that he did not seek medical care for.  He marked "no" for having any conditions that would currently limit his ability to work in his primary military occupational specialty or require geographic or assignment limitations.

In a July 2000 report of medical assessment, the Veteran marked "no" for the inability to perform certain motions, or assume certain positions.  He also marked "no" for ever having been a patient in any hospital; ever receiving medical treatment in the last five years for anything other than minor illnesses.

In his August 2001 claim, the Veteran reported that he had "bad knees" from ruck runs in "recon" and "PFTS" from 1998 to 2000.   

In a February 2011 VA medical record, the Veteran was noted to have left knee arthralgia.  He was fitted with a padded wooden cane.  In another VA medical record from this month, the Veteran complained of chronic joint pain, to include the left knee.  His reported pain level was approximately a five out of 10, with 10 being the worst, most of the time.  He claimed that this pain began while he was in service.  Upon physical examination, the medical care provider found that the left knee had a full range of motion with pain.  The Veteran was diagnosed with chronic joint pain secondary to degenerative joint disease. 

In a February 2011 VA primary care note, the Veteran complained about knee pain that lasted for seven days.  He was climbing up or down stairs, and his left knee buckled/gave way and he fell.  He developed a large effusion for several days, and still had some swelling.  He then requested OxyContin without Tylenol.  Upon examination, no edema was found.  His left knee had anterior and posterior laxity with decreased flexion.  

In the March 2012 knee examination, the Veteran complained of left knee pain symptoms since 1997.  He experienced flare-ups twice a week, lasting one to two weeks.  His knee would go out constantly and would not remedy.  It hurt to get into and out of the bath tub.  His pain was a "hard burning on [the] outside" with pain in the knee cap and behind the knee.  His pain was worse when he went down stairs and was triggered by doing "anything physical."  His everyday pain was rated as a four out of 10, with 10 being the worst, and a seven out of 10 during flare-ups.  His knee would also swell with minimal use.  He reported a functional impact of being unable to lift and walk.  He reported that he had to be in a seated position.  He was diagnosed with degenerative joint disease.  

The Veteran claimed that in 1997 during training in Camp Lejeune he was a passenger in an LAV 24 that was run off the road and hit a tree.  This accident caused the Veteran to be thrown from the back of the vehicle to the front, where he landed on the gun turret, and injured his left knee.  He was then evaluated by "medical," was given Motrin, and was told to stay off of his knee.  Training and running six miles with a 50 lb. ruck sack twice a week aggravated his left knee injury.  While stationed in Rota, Spain, he fell 35 feet while setting up a 127 foot rappel point.  Upon striking the ground, he bounced, while wearing a ruck sack, and became unconscious.  Thereafter his left knee was swollen and painful.  When he was evaluated by medical he was provided Motrin.  Following this instance, on his return to Camp Lejeune, he was medically evaluated and "relieved" from physical training.  

Upon review of imaging studies from this examination and February 2011, no acute fracture or dislocation was noted.  There were no significant productive changes and no joint effusion.  There was a narrowing of both medial tibiofemoral compartments, with the left being more narrowed than the right.  The VA examiner noted that the Veteran's STRs noted one instance of knee pain status post PT run that lasted for four days.  At that time the Veteran was diagnosed with iliotibial band syndrome.  The VA examiner noted that this condition was a common cause of knee pain in runners, and was believed to result from recurrent friction over the bony prominence above the lateral portion of the knee.  The VA examiner opined that the Veteran's current left knee disability was less likely than not related to service. 

VA treatment records show a diagnosis of chronic joint pain secondary to degenerative joint disease.  He was prescribed knee braces in 2014. 

At the March 2014 hearing, the Veteran testified that in service he was a scout sniper and reconnaissance Marine.  He spent the majority of his service in Special Forces conducting "long range" reconnaissance.  Most of the operations he participated in were "off the record."  The operations he participated in had medics, but they would not normally stop unless "something was broken," as the mission or time had "priority."  He did not have a lot of medical records due to the type of duty he participated in.  Most of his treatment was "field patching or field notes."  He testified that he was in a small reconnaissance unit where the Marines "repaired" themselves prior to returning from missions.  Upon return from missions, he would receive minimal treatment.  "A lot" of missions he participated in were classified, and that most of his records were SALUTE reports.  He testified that in Bosnia in 1998, a rocket propelled grenade "bounced off the side of a mountain" where the Veteran's unit was located and "blew" some Marines off.  The Veteran stated that he could not recall the specifics as to exactly what hurt after this event, but that "we were all banged up."  In Albania in 1998, he covered 27 miles per day while on file patrol.  In South Carolina in 1998, he fell off a rappel tower during special operations training.  He was also part of daily fire ski patrols that covered 40 to50 miles per day for two-and-a-half weeks.  Prior to these patrols, he had never skied before.  He testified that the injuries he experienced during training and the general wear and tear on the body was "ridiculous."  He reported that he was advised by corpsman that one year in the Marine Corps was the equivalent of four years in the National Football League on the knees.  He asserted that he could not function "normally" now, and that service cost him his livelihood.

In a March 2014 statement, the Veteran claimed that he was a scout sniper and reconnaissance Marine.  He was in the Special Forces for the majority of his enlistment.  He experienced "constant" injuries while on missions, to include combat activities.  He had additional non-combat related injuries due to training that he did not report.  While in Kosovo in 1999, he, in part, injured his knees when he was thrown from a "helo skid" while avoiding a rocket propelled grenade.  In Albania in 1998, both of his knees were swollen and experienced trauma.  He participated in live fire patrols, and was mobilized 27 miles daily.  In the Republic of Slovenia in 1998, both of his knees were swollen and experienced trauma.  He would ski 40 miles a day for live combat patrols. 

In the September 2014 VA knee examination, the Veteran complained of daily flare-ups of bilateral knee pain that were associated with standing, sitting with his knees bent for longer two-to-three minutes, and ascending/descending from low surfaces.  He stated that he first injured both knees while performing PT in either 1996 or 1997.  He was seen by Naval medical staff and given medication.  While stationed in Rota, Spain he fell 35 feet and injured both knees.  

Upon physical examination, the VA examiner concluded that there was little change from the prior VA examination.  The VA examiner was unable to perform Ober's test for iliotibial band syndrome due to the Veteran's stated inability to bend his knees due to pain, and fear that the knees would pop out of their joints.  The VA examiner noted that the Veteran was diagnosed with iliotibial band syndrome in July 1996.  This condition was an "overuse" injury of the lateral knee that primarily occurs in runners, and would normally resolve in six-to-eight weeks given enough rest from running, and other "contributing factors," daily ice treatment, and stretching.  The examiner opined that the Veteran's degenerative joint disease was not caused by or related to iliotibial band syndrome, and was more likely than not related to the progression of the aging process.  The VA examiner noted that while little is known as to the actual cause of osteoarthritis, it was in fact not caused by the simple wear and tear that occurred during aging.  He concluded that the Veteran's bilateral knee disability was less likely than not related to his service.  

III. 
Analysis

Upon consideration of the foregoing, the Board finds that the preponderance of the evidence is against the finding that the Veteran's current right and left knee disabilities are related to service.  Review of his STRs show that he was once assessed with left knee iliotibial band syndrome July 1996.  Thereafter, in the June and July reports of medical history, the Veteran reported that he had not suffered an injury or illness while on active duty that he did not seek medical care for.  He marked "no" for having any conditions that would currently limit his ability to work in his primary military occupational specialty, or require geographic or assignment limitations.  He also marked "no" for whether he was unable to perform certain motions, or assume certain positions; for ever having been a patient in any hospital; and ever having received medical treatment in the last five years for anything other than minor illnesses.  Court martial documents from May 2000 noted that the Veteran did not participate in any combat or expeditionary operation.  Significantly, the Veteran was not diagnosed with left or right knee degenerative joint disease in service, but not until over a decade after service.  As such, service connection for a right knee disability on the basis that such disability became manifest in service and persisted is not warranted.  

As the Veteran's right and left knee degenerative joint disease was not shown to have been manifested in the first post-service year, but instead over 10 years later, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  Further, given that the Veteran has been diagnosed with arthritis of the right and left knee, the Board has considered whether service connection is warranted on the basis of continuity of symptomatology.  To the extent that any of the Veteran's statements support continuity of symptoms, they are less than credible as they are inconsistent with his reports at service separation when he stated he had no limitations on his ability to perform certain motions, or assume certain positions.  Simply stated, the available medical evidence, including post-service treatment records showing no complaints, symptoms, findings or diagnoses associated with arthritis until several years after service, and the competent and credible medical evidence does not link his reported symptoms from service to his current osteoarthritis.  

The preponderance of the evidence is also against a finding that the Veteran's current right and left knee disabilities are directly related to his service.  The March 2012 VA examiner found that the Veteran's degenerative joint disease was less likely than not related to service.  This was because iliotibial band syndrome was believed to result from recurrent friction over the bony prominence above the lateral portion of the knee process.  The Board understands this to mean that iliotibial band syndrome did not affect the medial tibiofemoral compartments, where the Veteran was shown to have degenerative joint disease, as these conditions affected distinct areas of the knee.  The Board finds that the March 2012 examination is adequate for purposes of adjudicating the Veteran's claim for the left knee as it took into account review of the Veteran's record and medical history.  The opinion that the left knee disability was less likely than not incurred in service was based on a physical examination complete with X-rays.  It also included a historically accurate explanation of rationale that cited to factual data.  As such, the Board finds that this VA examination is competent, credible, and persuasive as to the claim for service connection for a left knee disability.

The September 2014 VA examiner found that the Veteran's current bilateral degenerative joint disease was unrelated to his service, or his in-service diagnosis of left knee iliotibial band syndrome, and was more likely than not related to the progression of the aging process.  Thus, the Board finds that the September 2014 examination is adequate for purposes of adjudicating the Veteran's claims for the right and left knee as it took into account review of the Veteran's record and medical history.  The opinion that the bilateral knee disabilities were less likely than not incurred in service was based on a physical examination complete with X-rays.  It also included a historically accurate explanation of rationale that cited to factual data.  As such, the Board finds that this VA examination is competent, credible, persuasive, and dispositive as to the claims for service connection for right and left knee disabilities. 

The Board acknowledges that the Veteran's statements and testimony that he experienced extensive injuries in service, and that he also incurred considerable stress on his knees.  The Board also acknowledges that the September 2014 examiner noted that he could not test for iliotibial band syndrome, or the Veteran's level of functioning or joint stability, due to the Veteran's guarding, fear if injury/pain, and "poor effort."  However, in a February 2015 VA medical record, the Veteran had 5/5 knee extension, no gross joint deformities, and walked without assistive devices.  The Board notes that the Veteran's cooperating with VA testing is crucial to the fair and thorough adjudication of his claim, and that it is the responsibility of a veteran to cooperate with VA when developing/obtaining putative evidence.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).  As such, the Board has accorded significantly less probative value to the Veteran's allegations of severe pain, dislocations, and loss of function at this examination.  

The Board also notes that the Veteran has made a number of inconsistent statements regarding events in service.  Significantly, the Veteran has indicated that he participated in combat operations.  However, his military personnel records, specifically the May 2000 court martial record, indicated that he had not.  Notably, in his initial August 2001 claim for service connection, the Veteran claimed that he had "bad knees" from ruck runs in "recon" and physical fitness testing from 1998 to 2000.  Following this statement, the Veteran has claimed that he was involved in a motor vehicle accident in 1997, fell 35 feet while rappelling in training in 1998 [he claimed that he fell 35 feet while rappelling in Spain as well as South Carolina], and dodged rocket propelled grenades in 1998 and 1999.  He also advised the September 2014 VA examiner that he first injured his knees in 1996 or 1997.  The Board notes that the Veteran is competent to report the nature and conditions of his service.  The Board additionally acknowledges that the Veteran has claimed that due to the nature of his service he did not receive much standard medical attention, and that most of his treatment was not documented.  Regardless, his statements regarding his knee disabilities have changed dramatically since his initial claim - which was made less than one year out of service.  As such, his statements lack credibility.  

In coming to the above conclusion, the Board makes no judgment as to whether the Veteran's lack of credibility with respect to his statements is the result of impaired memory, exaggerations of the facts, or deceit; the stark inconsistencies alone are sufficient to render those statements of no evidentiary weight regardless of the underlying reasons for the inconsistencies.  Importantly, in making such a finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events the occurred decades ago.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory) (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to describe any pain he experienced in service and since, any contentions by the Veteran that he has a right and/or left knee disability, such as osteoarthritis, related to active service are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

In summation, the preponderance of the evidence is against a finding that any current right and/or left knee disability is related to service.  The persuasive medical evidence is to the effect that the Veteran's post-service right and left knee osteoarthritis diagnoses are unrelated to the Veteran's service.  The evidence is not in a state of equipoise, and thus the benefit of the doubt is not for consideration.  As such, the Veteran's claim of service connection for right and left knee disabilities must be denied.



ORDER

Entitlement to service connection for a right knee disability, to include degenerative arthritis, is denied. 

Entitlement to service connection for a left knee disability, to include degenerative arthritis, is denied. 


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal and the nature of this claim, the Board finds that it is necessary to remand this claim once again.

The Board notes that upon review of the September 2014 VA male reproductive system examination, the VA examiner opined that the etiology of the Veteran's erectile dysfunction was multifactorial with contribution from substance abuse and therapeutic medications.  He noted that at the time the Veteran developed erectile dysfunction in 2011, he was taking a number of prescribed medications.  These included bupropion, divalproex, and hydroxyzine for an anxiety disorder.  He additionally took hydrocodone/ acetaminophen, meloxicam, and methocarbamol for chronic orthopedic/arthritic symptoms.  Notably, the Veteran's VA medical records have advised that a possible side effect of antidepressant use was sexual dysfunction.  As the September 2014 VA examination did not address whether the Veteran's erectile dysfunction caused or aggravated by a service connected disability, to include the treatment thereof, an addendum opinion is necessary to address this issue.  

Accordingly, the case is REMANDED for the following action:

1. Please request the Veteran to provide names and addresses of all medical care providers who treated his erectile dysfunction since service.  Provide him with the opportunity to submit additional records in support of his claim. 
 
2. Please obtain any VA treatment records since the Veteran's separation from service that have not already been associated with the claims file. 
 
3. After completing #1 and 2, please arrange for the September 2014 VA examiner to provide a supplemental opinion to address the etiology of the Veteran's erectile dysfunction, and to answer the following questions.  If the September 2014 VA examiner is not available, please request an appropriate clinician to provide this opinion.  If it determined that an examination of the Veteran is required to render any opinion, please schedule one.  

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused by a service-connected disability?  Please consider and discuss as necessary the medications used to treat the Veteran's service-connected disabilities since July 2009, and whether such treatments may, either individually or in combination, have the side effect of sexual dysfunction.
b. Is it at least as likely as not that the Veteran's erectile dysfunction was aggravated by a service-connected disability?  Please consider and discuss as necessary the medications used to treat the Veteran's service-connected disabilities since July 2009, and whether such treatments may, either individually or in combination, have the side effect of sexual dysfunction.

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


